Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 1 of 11 PageID #: Filed
                                                                        20 7/14/2020 3:05 PM
                                                                                  Bobbye Richards
                                                                                      District Clerk
                                                                                Polk County, Texas
                                                                               Katey Nelson, Deputy




                                  EXHIBIT B
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 2 of 11 PageID #: 21
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 3 of 11 PageID #: 22
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 4 of 11 PageID #: 23
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 5 of 11 PageID #: 24
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 6 of 11 PageID #: 25
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 7 of 11 PageID #: 26
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 8 of 11 PageID #: 27
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 9 of 11 PageID #: 28
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 10 of 11 PageID #: 29
Case 9:20-cv-00172-MJT Document 2 Filed 08/13/20 Page 11 of 11 PageID #: 30
